Woods, J.,
delivered the opinion of the court.
Section 3929, code 1892, is in these words: “The board of supervisors may determine to work the public roads, or some part thereof, by contract, and may thereafter so work the same, letting the contracts in such cases as other contracts are let by the board of supervisors, each road or division under a separate contract. But a contract to work and keep iu repair a public road shall not be made for a shorter time than two years,” etc. The statute confers authority to work by contract all the public roads, or some part of all the pub-*917lie roads less thau the whole number, and requires each road or division to be let under a separate contract. The controversy in the present eases arises over the meaning of the word “ division,” as used in the section quoted. The natural and obvious construction .of the language is this: the supervisors may elect to work by contract all the public roads in the county; or, the supervisors may, in their discretion, work some of the public roads, a part of the public roads less than the whole number; but each road or division of a road shall be let under a separate contract. The language is not that the supervisors shall let the public roads,, all of them, or a division, a part of the public roads less thau the whole number, but that each road — employing the singular number — or division, is to be let under a separate contract. Division of what? Not a civil division of the territory of the county, clearly. To so hold would be to violently interpolate words embodying an idea nowhere hinted at in the statute. We repeat, then, division of what? Not of all the public roads in the county, for, when provision was made for working all the roads, or some part less than the whole number of roads, appropriate words are employed to convey that thought. We must not violate the plainest canon.of syntactical arrangement and legal construction, and import terms not found in the statute, in order to uphold the contract made by the board under an honest and commendable, though mistaken, effort to promote the public welfare by improving the main highways of the country. We must give to the words then-plain and natural construction, unless this appears to be impracticable, and this plain and natural construction will require us to hold that it is an entire road or a division, a part of the entire road less than the whole, which must be let under a separate contract. We see from this record that there are many independent roads in beat three of Jackson county, and we see that there are divisions of these roads into parts. For example, we find a road called the “ River road,” and this is divided into parts, styled No. 36 from a *918certain point to another point, and No. 37 from one designated spot to another. The entire, independent road, or any division of the l’oad less than the whole, one link or more, must be let under a separate contract. The entire, independent road may, in the discretion of the board of supervisors, be worked by contract, or it may appear that the public interests will be best promoted by working by contract a part, a division, of the entire road, and this division may embrace one or more links of the road, as they are denominated by §3914, but, in either case, whether the entire road or a part or division of an entire road, there must be a letting under a separate contract.
It is insisted by counsel for the state, however, that if this construction which we have placed upon the language of the statute is the correct one, still the judgment of the court below is erroneous, for the reason, as is said, that the provision requiring separate lettings of each road or division of a road is directory merely. The all-sufficient answer to this proposition will be found in § 344, code 1892. By this section all contracts made by the board of supervisors “in violation of any of the provisions of law shall be void.” It is not for us to limit or modify, by judicial interpretation, this unambiguous, all-embracing and wholesome restraint upon the action of the boards of supervisors.

Affirm.ed.